Detailed Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 are pending.
Claims 1-20 are rejected.
Claims 1, 6-8, 11-13, and 17 are amended.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 1:
In the instant case, claims 1-10 are directed toward a system (i.e. machine) and claim 11-20 are directed toward a method (i.e. a process). Thus, each of the claims falls within one of the four statutory categories. Nevertheless, the claims fall within the judicial exception of an abstract idea.
Step 2A—Prong 1:
Independent claims 1 and 11 recites steps that, under their broadest reasonable interpretations, cover performance of the limitations of a mental process but for the recitation of generic computer components. 
Claim 1 recites: “A system for determining personalized baselines for use across multiple locations and by multiple caregivers, the system comprising: at least one processor; and memory encoding instructions which, when executed by the at least one processor, cause the at least one processor to: aggregate at least one physiological parameter measured from a patient at a first location by one or more first devices in the first location; determine at least one personalized baseline for the patient based on the aggregated at least one physiological parameter; and generate a user interface that compares the at least one physiological parameter measured by one or more second devices at a second location to the at least one personalized baseline, wherein the first location is different from the second location, and the first and second locations are physical locations of the patient”.
The limitations of aggregate at least one physiological parameter measured from a patient at a first location by one or more first devices in the first location; determine at least one personalized baseline for the patient based on the aggregated at least one physiological parameter; and generate a user interface that compares the at least one physiological parameter measured by one or more second devices at a second location to the at least one personalized baseline, wherein the first location is different from the second location, and the first and second locations are physical locations of the patient, given the broadest reasonable interpretation, cover the abstract idea of a mental process that a doctor should determine when comparing physiological parameters to a patient’s baseline parameter, but instead automates the process via a computer model, e.g. see MPEP 2106.04(a)( 2). Any limitations not identified above as part of the abstract idea are deemed “additional element”, and will be discussed in further detail below.  
Additionally, claim 11 recites: “A method of comparing a measured physiological parameter to a personalized baseline of a patient, the method comprising: aggregating at least one physiological parameter measured from a patient over a period of time by one or more first devices at one or more first locations; determining at least one personalized baseline for the patient based on the aggregated at least one physiological parameter; and generating a user interface that displays a comparison of the at least one physiological parameter measured by one or more second devices at a second location to the at least one personalized baseline, wherein the first location is different from the second location, and the first and second locations are physical locations of the patient”.
The limitations of aggregating at least one physiological parameter measured from a patient over a period of time by one or more first devices at one or more first locations; determining at least one personalized baseline for the patient based on the aggregated at least one physiological parameter; and generating a user interface that displays a comparison of the at least one physiological parameter measured by one or more second devices at a second location to the at least one personalized baseline, wherein the first location is different from the second location, and the first and second locations are physical locations of the patient, given the broadest reasonable interpretation, cover the abstract idea of a mental process that a doctor should determine when comparing physiological parameters to a patient’s baseline parameter, but instead automates the process via a computer model, e.g. see MPEP 2106(4(ai(2). Any limitations not identified above as part of the abstract idea are deemed “additional elements”, and will be discussed in further detail below.
Dependent claims 2-10 and 12-20 include other limitations, as well as specific step of data to be processed, received, and applied, but these only serve to further limit the abstract idea and do not add and additional elements, and hence are nonetheless directed towards fundamentally the same abstract idea as independent claims 1 and 11. However, recitation of an abstract idea is not the end of the 35 U.S.C. 101 analysis. Each of the claims must be analyzed for additional elements that indicate the abstract idea is integrated into a practical application to determine whether the claim is considered to be “directed to” an abstract idea.
Step 2A—Prong 2:
Claims 1-20 are not integrated into a practical application because the additional elements (i.e. any limitations that are not identified as part of the abstract idea) amount to no more than limitations which:
Amount to mere instructions to apply an exception—for example, the recitation of “processor”, “memory”, and “user interface”, which amount to merely invoking a computer as a tool to perform the abstract idea, e.g. see FIG. 1, [0052], [0076], and [0077], of the present specification, and see further MPEP 2106.05(f); 
Generally linking the abstract idea to a particular technological environment or field of use, for example, “generate/generating a user interface” and “at least one processor; and memory encoding instructions which, when executed by the at least one processor, cause the at least one processor to...”, which amounts to limiting the abstract idea to the field of technology/the environment of computers, see MPEP 2106.05(h) and see MPEP 2106.05(g).
Additionally, dependent claims 2-10 and 12-20 include other limitations, but as stated above, the limitations recited by these claims do not include any additional elements beyond those already recited in independent claims 1 and 11, and hence also do not integrate the aforementioned abstract idea into a practical application.
Step 2B:
The claims do not include additional elements that are sufficient to amount to “significantly more” than the judicial exception because the additional elements (i.e. the elements other than the abstract idea), as stated above, are directed towards no more than limitations that amount to mere instructions to apply the exception, and/or generally link the abstract idea to a particular technological environment or field of use, which even when reevaluated under the considerations of Step 2B of the analysis, do not amount to “significantly more” than the abstract idea.
Dependent claims 2-10 and 12-20 include other limitations, but none of these limitations are deemed significantly more than the abstract idea because, as stated above, the aforementioned dependent claims do not recite any additional elements not already recited in independent claims 1 and 11, and hence do not amount to “significantly more” than the abstract idea.
Thus, taken alone, the additional elements do not amount to significantly more than the abstract idea identified above. Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually, and there is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and their collective functions merely provide conventional computer implementation.
Therefore, whether taken individually or as an ordered combination, claims 1-20 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Response to Arguments
Applicant's arguments filed 11/16/2022 have been fully considered. Regarding the 35 U.S.C. 101 Rejection, Applicant argues the claims recite an improvement to the user interface. Examiner respectfully disagrees. The abstract idea is merely being linked to the user interface that is recited at a high-level of generality, which is not shown to be an improvement to the technological field. Therefore the 35 U.S.C. 101 Rejection is maintained. 
Regarding the 35 U.S.C. 103 Rejection, the closest prior art Shimada does not disclose or suggest determine at least one personalized baseline for a patient based on aggregating at least one physiological parameter measured from the patient at a first location by one or more first devices in the first location where the first location is a physical location of the patient. Additionally, Shimada does not disclose or suggest generate a user interface that compares the at least one physiological parameter measured from one or more second devices at a second location to the personalized baseline, wherein the first location is different from the second location, and the first and second locations are physical locations of the patient. Therefore, the 35 U.S.C. 103 Rejection is withdrawn.
	Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure PTO-892.
	All claims are drawn to the same invention claimed in the application prior to the entry of the submission under 37 CFR 1.114 and could have been finally rejected on the grounds and art of record in the next Office Action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114. (See MPEP 706.07(b)).
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHAEL SOJIN STONE whose telephone number is (571)272-8798.  The examiner can normally be reached on Monday-Friday 8 AM - 4 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 331-446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/R.S.S./Examiner, Art Unit 3686       

/MICHAEL TOMASZEWSKI/Primary Examiner, Art Unit 3686